Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1, 5-7, 11-21, 25-28, 30-31, drawn to an isolated or purified antibody that specifically binds to an epitope in an immunoglobulin-like (IgL) domain of human AXL ectodomain (ECD).
II. Claims 32-35, 37, drawn to a nucleic acid molecule encoding the antibody that specifically binds to an epitope in an immunoglobulin-like (IgL) domain of human AXL ectodomain (ECD), a vector comprising the nucleic acid, and a host cell comprising the vector.
III. Claims 38, 40, and 44, drawn to a conjugate comprising an antibody of claim 1 and a cargo molecule. 
IV. Claims 47-48, drawn to an in vitro method of detecting AXL, comprising contacting a sample with one or more than one isolated or purified antibody of claim 1 linked to a detectable agent and detecting the detectable agent linked to the antibody thereof bound to AXL in the sample.
in vivo method of detecting AXL expression in a subject comprising administering to the subject one or more antibody of claim 1 linked to a detectable agent and detecting the detectable agent linked to the antibody thereof bound to AXL.
VI. Claims 52-53, 55, drawn to a method of transporting a molecule of interest into cells expressing AXL, comprising administering to a subject one or more antibody of claim 1 linked to the molecule of interest, wherein the antibody delivers the molecule of interest to the subject's cells expressing AXL.
VII. Claim 58, drawn to a method of treating cancer comprising administering an anti-cancer antibody drug conjugate comprising the antibody of claim 1 to a subject in need thereof.
VIII. Claim 59, drawn to a method of treating cancer comprising administering a cellular therapy, a chimeric antigen receptor (CAR-T cell) therapy, or an oncolytic virus comprising the antibody of claim 1. 
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-VIII lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of an isolated or purified antibody that specifically binds to an epitope in an immunoglobulin-like (IgL) domain of human AXL ectodomain (ECD), this technical feature is not a special technical WO 2016/005593 A1.  WO 2016/005593 A1 teaches an anti-AXL antibody that specifically bind to the immunoglobulin-like domain of human AXL. 
Accordingly, Groups I-VIII are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i). various anti-AXL antibodies as recited in claims 12-19 and 21;
(ii). various cargo molecules as recited in claim 40. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, Applicant is required to elect a particular set of six CDRs (three CDRs for the heavy chain variable region and three CDRs for the light chain variable region) and a pair of heavy chain variable region/light chain variable region corresponding to the elected set of six CDRs.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each of (i) and (ii) represents a distinct chemical entity.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 10, 2022